Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21, 25, 28-29, 33-35, and 40-48 are pending. Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 21, 25, 28-29, 33-35, and 40-47 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 10/31/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract in the non-final mailed 08/03/2022 is withdrawn.
The 112(b) rejection of claim 45, in the non-final mailed 08/03/2022 is withdrawn. The amendments have overcome the rejections.
The 102(a)(1) rejection of claims 33 and 34 as anticipated by Emeleus et al. (The Alkyl- and Aryl-substituted Fluorides of Sulphur, Selenium, Tellurium, and Iodide, pp 1126-1131, Published 1946), in the non-final mailed 08/03/2022 is withdrawn. The claim amendments have overcome the rejection.
The 102(a)(1) rejection of claims 33 and 34 as anticipated by Maksimenko et al. (Reaction of Diaryl Telluroxides with HBF4, Short Communications, Russian Journal of Organic Chemistry, Vol. 38, p. 1812, Published 2002), in the non-final mailed 08/03/2022 is withdrawn. The claim amendments have overcome the rejection.
The 102(a)(1) rejection of claim 35 as anticipated by ‘497 (US Patent 4,370,497, Patent date 01-1983), in the non-final mailed 08/03/2022 is withdrawn. The claim amendments have overcome the rejection.
The 102(a)(1) rejection of claims 40-41 as anticipated by Kudo, (Synthesis and property of novel tellurium containing polymers, Fiscal Year Final Research Report, 6 pages, Published 2013, cited in IDS filed 05/26/2022), in the non-final mailed 08/03/2022 is withdrawn. The claim amendments have overcome the rejection.
The 102(a)(1) rejection of claim 44 as anticipated by Xu et al, “Dendritic tellurides acting as antioxidants”, Chin. Sci. Bull., Vol. 51(19) pp 2315-2321, Published 2006. As cited in IDS filed 04/30/2018), in the non-final mailed 08/03/2022 is withdrawn. The claim amendments have overcome the rejection.
The 102(a)(1) rejection of claims 21, 25, 28-29, 33-35, and 40-47 as anticipated by ‘451 (WO2017/188451), in the final mailed 08/03/2022 is withdrawn. The affidavit under 37 CFR 1.130a filed on 10/31/2022 is sufficient to overcome the rejection. 
The double patenting rejections of claims 21, 25, 28-29, 33-35 and 40-47 over US applications 16/096,674 and 16/096,645 are withdrawn. Both applications are abandoned.  
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emeleus et al. (The Alkyl- and Aryl-substituted Fluorides of Sulphur, Selenium, Tellurium, and Iodide, pp 1126-1131, Published 1946).
Emeleus et al. disclose diphenyltellurium dibromide and diiodide (p. 1126). As seen below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    391
    1253
    media_image3.png
    Greyscale

 The compounds has a tetravalent tellurium, Z is not present, n is 0, therefore variable R0 and R0A are not present, m is 1 and p is 1 and the tetravalent tellurium includes a halogen that is bromine and/or iodine.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘322 (JP144322, Published 1978. All textual references are made to an attached machine translation).
322 disclose the below compound with X being Br and I (p. 5 of 11, middle of page).

    PNG
    media_image4.png
    103
    434
    media_image4.png
    Greyscale

The compound is a tetravalent tellurium with halogens selected from Br and I, R0 is a monovalent group containing oxygen, each R0 having the same structure, n is 1, R0A is an acid crosslinking reactive group methoxide (specification par. 86 alkoxymethyl), m is 2, p is 1.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vessman et al. (Catalytic Antioxidant Activity of Diaryl Tellurides in a Two-Phase Lipid Peroxidation Model, J. Org. Chem. 60, pp. 4461-4467, Published 1995).
Vessman disclose the below compound as item 5b in table 1 page 4465.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Variable X is a 2m Valent tellurium, Z and R1 are not present, R2’ is H, at least one R2’ is a substituted methyl group and/or an alkoxycarbonyl acid dissociation reactive group, p is 1, n1 is zero, and n2 is 1. 

Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (Synthesis and Property of Tellurium-Containing Polymers Obtained by Simple Condensation Reaction of Tetrachlorotellurium and 1,3-Dimethoxybenzene, Chem. Lett., 40, pp. 762-764, Published 2011).

Kudo et al. teach the below polymer, current resin (p. 762). See next page.

    PNG
    media_image6.png
    418
    652
    media_image6.png
    Greyscale

	X4 is a halogen, R6 is a monovalent group containing oxygen, r is 1, and n6 is 2.

Claim(s) 21, 25, 28-29, 33-35, and 40-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘451 (WO2017/188451, foreign priority JP2016-091797 filed 04/28/2016. This reference is intervening art. All references to 451 are made to an English equivalent USPGPub 2020/0249573). 
This reference is deemed prior art due to an English translation of the current foreign priority not being of record and/or because the prior art reference names a different applicant and inventor. See MPEP 2154.01(c).  
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
451 disclose the resins Re-co-TeCl2-ADBAC and Re-co-Te-ADBAC with acid generating agent DTDPI, and acid cross-linking agent NIKALAC and the solvent PGMEA (Example 38, par. 509, 513). This reads on claims 21, 25, 28-29, 43 and 47. The resins are as follows:

    PNG
    media_image7.png
    328
    292
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    280
    527
    media_image8.png
    Greyscale

The variables X4 are Cl, R6 is a monovalent group containing oxygen. Variable n6 is 2.

451 disclose the below compound (p. 28).

    PNG
    media_image9.png
    99
    619
    media_image9.png
    Greyscale

This compound anticipates claim 35. Where n2 is 2 and R2’ is a substituted methyl group, m is 1 and p is 1. 

451 disclose the below compound (p. 26).

    PNG
    media_image10.png
    166
    687
    media_image10.png
    Greyscale
	This compound anticipates claims 33 and 34. Where RO and ROA are either a hydrocarbon and/or a monovalent group containing oxygen and/or an acid dissociation reactive group of a substituted methyl, n is 3, n1 is 2 and n2 is 1, Z is not present, p is 1 and m is 1.
451 disclose the below compound (p. 43).

    PNG
    media_image11.png
    163
    530
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    294
    624
    media_image12.png
    Greyscale

This polymer anticipates claim 40.

451 disclose the below compound (p. 47).
 
    PNG
    media_image13.png
    155
    512
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    449
    622
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    482
    518
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    228
    622
    media_image16.png
    Greyscale

This polymer anticipates claim 41.

451 disclose the below compound (p. 47).

    PNG
    media_image17.png
    162
    529
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    297
    645
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    281
    565
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    221
    636
    media_image20.png
    Greyscale

This polymer anticipates claim 42.
451 disclose the below compound (p. 48).

    PNG
    media_image21.png
    131
    472
    media_image21.png
    Greyscale

	This polymer anticipates claim 43.

451 disclose the below compound (p. 48).

    PNG
    media_image22.png
    148
    512
    media_image22.png
    Greyscale

This polymer anticipates claim 44.

451 disclose the below compound (p. 48).

    PNG
    media_image23.png
    147
    517
    media_image23.png
    Greyscale

This polymer anticipates claim 45.

451 disclose the below compound (p. 49).

    PNG
    media_image24.png
    145
    505
    media_image24.png
    Greyscale

This polymer anticipates claim 46.
451 disclose the below compound (p. 49).

    PNG
    media_image25.png
    136
    456
    media_image25.png
    Greyscale

This polymer anticipates claim 47.
This anticipates the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 25, 28-29, 33-35, and 40-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Concerning Emeleus et al., this reference does teach halogen Br and I. See immediately below and on page 1126. 

    PNG
    media_image3.png
    391
    1253
    media_image3.png
    Greyscale


Conclusion
Claims 21, 25, 28-29, 33-35, and 40-47 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             	
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628